Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 5, 8-11, 14, 19-21, 24, 27-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cabell et al, WO 2007/023455 in view of Cabell et al, U.S. Patent No. 6,955,850, hereinafter Cabell II.   
Cabell et al discloses a toilet tissue which would necessarily be able to be flushed because toilet tissue is sized and intended to be flushable. See page 7, lines 10-13.   Cabell discloses the tissue comprises one or more plies of fibrous material made from hydroxyl polymers such as starch, polyvinyl alcohol and mixtures. See page 5, lines 14-page 6, line 12.   The plies further comprise a solid additive such as wood pulp fibers.  See page 9, line 25 – page 10, line 25.  The additive may be on a surface of a ply or within a ply or in between plies. See figures and page 20, line 26 – page 21, line 15.   Since the instant specification defines scrim as a layer overlaying the additive, one of the plies can correspond to the claimed scrim.    The material can have a suitable basis weight of 5-20 gsm.  See page 25, lines 1-5.  The additive can be uniformly or substantially uniformly distributed, or non-uniformly distributed.  See page 21, lines 16-19.  The structure may comprise thermal bonds.  See page 20, line 11.  The material may further be embossed, which corresponds to the claimed repeating pattern of depressions and can form pressure and point bonds.  Embossing will form at least pressure bonds and embossing will form discrete bond sites 
With regard to the amendment filed 8/16/18, Cabell teaches bonding agent such as adhesive can be present as an additive, and further defines an additive as something which is present in minor amounts, including as less than 5 or 3 or 1 or 0.5% by weight.  See page 9, lines 25-30 and page 10, line 16.  Therefore, the person of ordinary skill in the art would have been motivated to use amounts of adhesives or bonding agents which were minor and further to use as little of any bonding material which would provide an effective bond for reasons of economy and also to avoid any harshness in the hand of the resulting product. 
Cabell differs from the claimed invention because it does not teach a non-thermoplastic starch binder having the claimed fiber length is present in the structure and is thermally bonded as recited in the claims as amended 9/23/20.  
However, Cabell II teaches continuous or semi-continuous non-thermoplastic starch binder fibers or filaments which can be incorporated into structures comprising cellulosic fibers and thermoplastic water-insoluble polymers to form fibrous structures having various improved properties and reduced linting.   The continuous or semi-continuous non-thermoplastic starch fibers/filaments themselves can be formed as bicomponent fibers wherein the non-thermoplastic starch forms the core and a thermoplastic material forms a sheath, or in other arrangements such as side by side or islands in the sea.  See abstract, col. 2, line 61 – col. 3, line 7, col. 4, line 31-64, col. 6, lines 1-35.  Therefore, it would have been obvious to have employed 
Cabell does not teach the claimed properties of wet coefficient of Friction Ratio or Wet Web-Web Coefficient of Friction as claimed.  However, Cabell discloses the same structure made from the same materials it is reasonable to expect that the structure of Cabell would have the same properties, since the same materials cannot have different properties.  Further, where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35  U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA1977).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  
Further, although Cabell teaches employing wood pulp fibers, it does not disclose the claimed type of fibers.  However, since Cabell teaches that natural or artificial cellulosic pulp can be employed, it would have been obvious to have selected from among known types of pulp in including hardwood, softwood, eucalyptus and chemically treated pulp fibers, since these are well known and conventionally used types of wood pulp fibers.  
Claims 22-23  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cabell et al, WO 2007/023455 in view of Cabell II as set forth above, and further in view of Vinson et al, U.S. Patent No. 5,814,188.
Cabell differs from the claimed invention because it does not disclose that the tissue comprises a softening agent such as a quaternary ammonium.  
However, Vinson et al teaches that tissue papers such as toilet paper may be treated with softening agents such as a quaternary ammonium.  See col. 2, lines 16-31.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined a softening agent with the tissue of Cabell in order to improve the tactile sensation perceived by the consumer who holds a paper product and rubs it across the skin as taught by Vinson.
Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cabell in view of Cabell II as set forth above and further in view of Conway et al, U.S. Patent No. .
Applicant's arguments filed 1/4/21 have been fully considered but they are not persuasive. 
Applicant argues that Cabell I’s embossments and pressure bonds are not thermal bonds.  
However, since Cabell II teaches employing conjugate fibers with a heat bondable thermoplastic component and a starch non-thermoplastic component, once the structure was subjected to heat and pressure, thermal bonds would necessarily be present.  
Applicant’s amendment has removed the 112 rejection.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475.  The examiner can normally be reached on Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789